Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-11, 13-16, 25, 82-83, and 90-92 are currently pending as of the response and amendments filed on 1/7/22. Claims 9, 12, 17-24, 26-81, and 84-89 have been canceled; claims 90-92 have been newly added. Claims 4-8, 14, 82-83, and new claim 91 are currently withdrawn from examination due to the restriction requirement. Claims 1-3, 10-11, 13 (renumbered as claim 93, see action below), 15-16, 25, and new claims 90 and 92 are examined in this action. 
It appears that amendments have been made to claims filed on 1/7/22 that are not in accordance with MPEP 714. Amendments appear to have been made to claims which are not marked as “amended”; for instance, claim 15 in the claim set filed on 1/10/20, of which the previous non-final action was based upon, is shown below: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In the claim set filed on 1/7/22, claim 15 appears as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.


The rejection under 35 USC 112(a) for lack of enablement is withdrawn in consideration of the amendments.
The 102(a)(1) rejection over Eisert, US 20030149058 is withdrawn in consideration of the amendments.
Claims 1-3, 9-11, 13-15, 18, and 25 were previously rejected under 103 as being unpatentable over Chappell, US 20070225217 in view of Crow. Applicants’ arguments in response to this rejection are summarized and addressed below.
Applicants have respectfully disagreed with the characterization of Chappell, and have noted Chappell claims a composition encompassing any of the drug pair combination listed in Table 1A or Table 3 for the treatment of a wide range of disorders including an immunoinflammatory disorder, an ophthalmic disorder, a musculoskeletal disorder or pain associated therewith, a periodontal disease, or a disease or condition associated with increased serum CRP (claim 1 of Chappell). Applicants have argued Table 1A alone lists 39 drug pair combinations, and the number of possible drug combinations encompassed by Table 3 is even greater, as classes of drugs are listed instead of specific drugs. Applicants have further argued the sweeping claims of Chappell encompass treating hundreds of conditions by thousands of drug combination, support for which is limited to two examples. Applicants have argued Ex. 2 in 

Applicants’ arguments are not found persuasive.  Selection of an agent from a list of 39 different pairs of drug combinations is not undue, or unnecessarily extensive. Furthermore, dipyridamole is listed in 5 different drug combinations of the 39 pairs listed in Table 1A of Chappell. Regarding Applicants’ argument Table 3 is even greater as this table recites classes of drugs rather than specific agents, it is maintained by the examiner that dipyridamole is nonetheless explicitly listed 5 separate times in Table 1A, for treating an immunoinflammatory disorder (see para [0018], [0022]), which would point a person of ordinary skill in the art to select dipyridamole, from Table 1A for treatment. Applicants’ argument Chappell lists hundreds of different conditions to be treated is not found persuasive, because treatment of an In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, as noted previously, Chappell teaches specific embodiments for treating an immunoinflammatory disease, including with a drug combination selected from Table 1A, of which dipyridamole is recited 5 different times. As discussed in the previous office action, Crow teaches the elected species of disease, AGS, as an immunoinflammatory disease, thus treatment of AGS in a subject comprising administering dipyridamole would have been prima facie obvious in view of the combined teachings of Chappell and Crow. Applicants’ arguments that Chappell doesn’t teach or suggest a method for modulating an immune response in a subject having an autoimmune disorder characterized by vasculitis comprising inhibiting the adenosine reuptake pathway of a cell by administering an adenosine reuptake inhibitor as recited by claim 1, or treating a subject having or suspected or having an autoimmune disorder characterized by vasculitis with an adenosine reuptake inhibitor comprising dipyridamole, as recited by claim 25, are not found persuasive, in view of the teachings of Chappell and Crow, as discussed above and in the previous office action. Moreover, although the 103 rejection was made with respect to the elected species of condition, AGS, the examiner notes Chappell also clearly recites treatment of ANCA-associated small vessel vasculitis within the group of conditions of immunoinflammatory disorders (para 

Applicants have argued the deficiencies of Chappell are not cured by Crow. Applicants have summarized Crow as teaching Aicardi-Goutieres syndrome (AGS) as a genetic encephalopathy and immunoinflammatory disorder characterized by perturbations in IFN-alpha metabolism, however, Crow is silent with respect to adenosine reuptake inhibitors such as dipyridamole for modulating an immune response in a subject having an autoimmune disorder characterized by vasculitis, or treating a subject having or suspected of having an autoimmune disorder characterized by vasculitis as claimed. Applicants have maintained Crow fails to provide that which is missing from Chappell and thus the claimed methods would not have been obvious over Chappell in view of Crow.

Applicants’ arguments are not persuasive. As discussed previously, Chappell teaches a particular embodiment of treating an immunoinflammatory disease by administering one of the drug pairs listed in Table 1A (para [0015], [0018]), of which dipyridamole is recited five times. As discussed in the office action, Crow teaches AGS as an immunoinflammatory disease; thus, it would have been prima facie obvious to have treated AGS in a subject comprising administering dipyridamole, in the absence of unexpected results. It would have been prima facie obvious that by administering dipyridamole to the same patient population encompassed by the claims, modulation of an immune response, as recited by claim 1, would have occurred. The 103 
A new rejection under 35 USC 112(b) is made in consideration of the amended claims, discussed below.
Claims 1-3, 10-11, 13 (renumbered as claim 93, see action below), 15-16, 25, and new claims 90 and 92 were examined with regards to the previously elected species, AGS as the condition to be treated, and dipyridamole as the adenosine reuptake inhibitor, and are rejected. 

Claim Numbering
The numbering of claims as filed on 1/7/22 is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In the claim set filed on 1/7/22, claims 12-14 are shown as canceled, however, the claim following these canceled claims is numbered as 13. 
Misnumbered claims 13 and 14 been renumbered as claims 93 and 94.
The status of claims 17-18 appears unknown in the claim set filed on 1/7/22; claim 16 is present, but claims 19-24 are shown to be canceled immediately following the claim numbered as claim 16. The status of claims 17-18 is not shown in the claim set filed on 1/7/22, which is not in accordance with 37 CFR 1.126. 
For the sake of providing compact prosecution, claims 17-18 have been taken by the examiner as canceled. 

New Rejections-Necessitated by Amendments

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11, 13 (renumbered as 93), 15-16, 18, 25, and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et. al., US 20070225217 A1 (publ. 9/27/2007) in view of Crow et. al., Human Mol. Gen., vol. 18(2), pp. R130-R136, publ. 2009 (both of previous record).
The claims are drawn to a method of modulating an immune response comprising inhibiting adenosine reuptake of a cell in a subject having an autoimmune disorder characterized by vasculitis, the elected condition, AGS, comprising contacting the cell with the elected adenosine reuptake inhibitor, dipyridamole; and a method of treating a subject having the elected autoimmune  disorder characterized by vasculitis, AGS, comprising administering a therapeutically effective amount of the adenosine reuptake inhibitor, dipyridamole.
Chappell teaches methods and compositions for treating an immunoinflammatory disorder (Abstract; para [0002]). Chappell teaches immunoinflammatory disorder to be characterized by inappropriate activation of the immune defenses, targeting the body’s own 
Chappell doesn’t explicitly teach AGS.
Crow teaches AGS as a genetic encephalopathy and immune mediated inflammatory disease having phenotypic characteristics that overlap with congenital infection and systemic lupus erythematosus (SLE); furthermore, AGS is associated with perturbations in IFN-alpha metabolism (Abstract; p. R130, 1st para, and right col., last 4 lines-p. R131, left col., top para; p. st para; p. R131, Table 1). Crow teaches type 1 interferons to have an important role in the coordination of the innate immune response (R133, left col., last para-right col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having AGS comprising administering dipyridamole, in view of the combined teachings of Chappell and Crow. Chappell teaches treatment of an immunoinflammatory disorder comprising contacting a cell with a drug combination that includes dipyridamole, as well as systemic administration of dipyridamole to a patient in need, while Crow teaches AGS as a genetic encephalopathy and immunoinflammatory disorder characterized by perturbations in IFN-alpha metabolism, which is important for the innate immune response. As Chappell teaches the drug combinations, comprising dipyridamole, to be used for treating a variety of immunoinflammatory disorders in subjects in need of such treatment, it would have been prima facie obvious to have applied this treatment to a subject having AGS, with a reasonable expectation of success. 
Regarding the limitations of instant claims 1-3 and 92, “modulating an immune response”, “wherein the cell is an endothelial cell”, “wherein the immune response is an innate immune response”, and “wherein dipyridamole reduces IFN-β induction in endothelial cells depleted in ADA2”, it would have been prima facie obvious to have treated AGS comprising administering the adenosine reuptake inhibitor as claimed, dipyridamole, in view of the combined teachings of Chappell and Crow, as discussed previously. Furthermore, it would have been prima facie obvious that by delivering the same adenosine reuptake inhibitor as claimed, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). The limitations in the claims would have therefore been met. 

Claim 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et. al., US 20070225217 A1 (publ. 9/27/2007) in view of Crow et. al., Human Mol. Gen., vol. 18(2), pp. R130-R136, publ. 2009 (both of previous record) as applied to claims 1-3, 10-11, 13 (93), 15-16, 18, 25, and 92 above, and further in view of Goutieres, Brain & Development, vol. 27, pp. 201-206, publ. 2005.
Claim 90 is drawn to the method of claim 1, wherein the elected vasculitis syndrome, AGS, is inflammatory vasculitis affecting the skin or brain or heart or GI tract or skeletal muscles of the subject. 
Chappell and Crow teach as discussed previously, however, vasculitis affecting the skin or brain or heart or GI tract or skeletal muscles of the subject is not explicitly taught.
Goutieres teaches AGS as a familial progressive early onset encephalopathy with basal ganglia calcifications and chronic CSF lymphocytosis (Abstract; p. 201, 1st para). Goutieres st para under Physiopathology). 
Chappell teaches treatment of an immunoinflammatory disease, including autoimmune diseases, comprising administering an adenosine transport inhibitor, of which dipyridamole is taught, and Crow teaches AGS as a genetic encephalopathy and immune mediated inflammatory disease. Additionally, Goutieres teaches a feature of AGS to be lesions of calcifying vasculitis affecting the brain and systemic vessels. As such, it would have been prima facie obvious to have treated AGS comprising administering dipyridamole to a subject in need thereof, wherein the AGS is inflammatory vasculitis impacting the brain and systemic vessels, thereby meeting the limitation of instant claim 90, with a reasonable expectation of success. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 depends from itself. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 depends from itself. There is insufficient antecedent basis for this limitation in the claim. Claim 16 is similarly rejected as this claim depends from claim 15. 
For the sake of providing compact prosecution, the above claims were examined as depending from claim 1. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 4-8, 14 (renumbered as claim 94), 82-83, and new claim 91 are withdrawn. Claims 1-3, 10-11, 13 (renumbered as claim 93), 15-16, 25, and new claims 90 and 92 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627